Citation Nr: 1435708	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increase rating for left eye disability, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1983 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the rating period on appeal, the Veteran's service-connected left eye disability has been manifested by complaints of irritation and pain; objectively, he has aphakia of the left eye and for purposes of this claim, no more than light perception in the left eye. 


CONCLUSION OF LAW

1. The criteria for a rating of 40 percent, and no higher, for left eye disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.75, 4.76, 4.79, Diagnostic Code 6029, 6063, 6064 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in February 2009. 

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations were obtained in March 2010, July 2010, and March 2011. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include a clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board acknowledges the Veteran requested a Board of Veterans' Appeals hearing in Washington, D.C. (See April 2012 VA Form 9). A letter notifying the Veteran of the scheduled hearing was sent to the Veteran in October 2013. The claims file reflects that the Veteran, nor his representative, attended the scheduled December 16, 2013 hearing. The claims file is void of any request from the Veteran to postpone the scheduled hearing. Since no request to postpone the hearing was received, the Board finds the Veteran's request for a hearing to have been withdrawn.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.
Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Impairment of Central Visual Acuity (DC 6064)

The Veteran's service-connected left eye disability has been rated under Diagnostic Code 6064 for visual impairment of one eye. 38 C.F.R. § 4.79 (2013). In an August 2010 rating decision, the Veteran's rating was continued as 30 percent disabling for his left eye disability.

Under the current criteria, the Veteran's left eye disability is rated based on visual impairment or incapacitating episodes, whichever results in a higher evaluation. An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 38 C.F.R. § 4.79, Diagnostic Codes 6000 through 6009 (2013). In the present appeal, there is no evidence, and the Veteran does not contend, that he has experienced an incapacitating episode and thus further inquiry as to whether an increased rating is warranted based on incapacitating episodes is not required. 

Diagnostic Code 6064 establishes that impairment of central visual acuity, manifested by no more than light perception in one eye provides a minimum 30 percent rating for no more than light perception in one eye and 20/40 vision in the other eye. A 40 percent rating is warranted for 20/50 vision in the other eye, a 50 percent rating for 20/70 vision in the other eye, a 60 percent rating for 20/100 vision in the other eye, a 70 percent rating for 20/200 vision in the other eye, a 80 percent rating for 15/200 vision in the other eye, a 90 percent rating for 10/200 vision in the other eye, and a total evaluation for 5/200 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6064.

When only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment. 38 C.F.R. § 4.75(c).  The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800). 38 C.F.R. § 4.75(d).

Criteria for Aphakia (DC 6029)

While the Veteran's service connection for left eye disability was not previously rated under DC 6029, the Board finds a rating under this criteria, in addition to a rating under DC 6064, is appropriate.

Under Diagnostic Code 6029, the Veteran is to be evaluated based on his visual impairment. The resulting level of the visual impairment is to be elevated by one step. At minimum, aphakia is to be rated at 30 percent. 38 C.F.R. § 4.79, Diagnostic Code 6029 (2013).  



Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected left eye disability has been evaluated on the basis of impaired visual acuity.  He was initially granted service connection for his left eye disability by a June 1990 rating decision, and a 30 percent evaluation was assigned.  The Veteran asserted in his March 2010 claim for an increase rating, that his service-connected left eye disability is more disabling than currently-rated, and a rating in excess of 30 percent is warranted.

The claims file reflects that the Veteran has total vision impairment in the left eye and normal vision in his right. (See March 2010, July 2010, and March 2011 medical examination). Additionally, the Veteran's best corrected visual acuity of the right eye was 20/25. As noted above, when only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment. 38 C.F.R. § 4.75(c). Based on the Veteran having no more than light perception in the left eye, and the right eye best corrected visual acuity being 20/25, a 30 percent rating is warranted under Diagnostic Code 6064. Further, the Veteran's 30 percent rating is the maximum available for visual impairment of one eye. 38 C.F.R. § 4.75(d).

However, a July 2010 VA medical examination revealed the presence of aphakia in the left eye of the Veteran. As noted above, a Veteran having aphakia is to be evaluated under visual impairment. The result of the visual impairment rating is then elevated by one step. 38 C.F.R. § 4.79, Diagnostic Code 6029 (2013). In the present case, the Veteran's current rating is 30 percent under Diagnostic code 6064, no more than light perception in one eye. Elevating the Veteran one step would provide him with a 40 percent disabling rating under anatomical loss of one eye, Diagnostic Code 6063. The Board finds that applying Diagnostic Codes 6029, 6063, and 6064, an increased rating of 40 percent, and no higher, is warranted.

Diagnostic Code 6064 also calls for consideration of special monthly compensation (SMC). See 38 C.F.R. § 4.79, Diagnostic Code 6064 (Note 1).  In the Veteran's case, however, he has already been awarded SMC, based on loss of use of one eye (having light perception only) effective June 17, 1989.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's left eye disability is specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's left eye disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

ORDER

Entitlement to an increased rating of 40 percent disabling, and no higher, for left eye disability, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran has indicated that he has not worked in years due to his left eye disability. (See April 2012VA Form 9). The Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009). In Rice, the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

Although there is a statement of record that the Veteran is unable to work due to his left eye disability, it is unclear whether the Veteran is unemployable by reason of his service-connected disability without consideration of his nonservice-connected disabilities. As such, it is necessary to afford the Veteran an adequate examination to obtain an opinion as to whether his service connected disability prevents him from working. See 38 U.S.C.A. §§ 5103(a) , 5103A(b) (West 2002); 38 C.F.R. § 19.31  (2013); McLendon v. Nicholson, 20 Vet. App. 79, 84-86   (2006). Therefore, the Board finds that a remand for such development is required.

The Veteran currently does not meet the schedular criteria for the assignment of a TDIU. See 38 C.F.R. § 4.16(a) . In Bowling v. Principi, 15 Vet. App. 1, 10   (2001) the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97   (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration." Id.  In this case, if and only if the VA examiner determines that the Veteran's service-connected disability renders the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

The issue of for entitlement to service connection for right eye disability, to include as secondary to left eye disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it.   (In April 2012, the Veteran submitted VA Form 9, in which he stated his right eye has had to compensate for his left eye disability. The Veteran has averred that the compensation has resulted in him using reading glasses for his right eye.)  This issue is inextricably intertwined with the issue of TDIU.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of entitlement to service connection for a right eye disability, to include as secondary to a left eye disability.  If the decision is unfavorable provide the Veteran with notice and his appellate rights.  This issue is not before the Board unless an appeal is properly perfected.

2.  Provide the Veteran with an appropriate VA examination, to be conducted with respect to his TDIU claim. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

3. Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disability renders him unemployable, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


